United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1953EA
                                   _____________

Lawrence E. Tolerson,                    *
                                         *
              Appellant,                 * On Appeal from the
                                         * United States District
     v.                                  * Court for the Eastern
                                         * District of Arkansas.
Auburn Steel Company, Inc.,              *
                                         * [To be published.]
              Appellee.                  *
                                    ___________

                             Submitted: November 21, 1997
                                     Filed: December 4, 1997
                                    ___________

Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN and BEAM, Circuit Judges.
                                ___________

PER CURIAM.


      This is an action under Title VII in which the plaintiff, Lawrence
E. Tolerson, claims that the defendant, Auburn Steel Company, doing
business as Arkansas Steel Associates, discharged him on account of his
race.
      The District Court1 granted the defendant’s motion for summary
judgment and dismissed the complaint. Tolerson appeals. Having read the
briefs and heard oral argument, we are satisfied that no error of law has
been committed. We have nothing of substance to add to the thorough and
soundly reasoned opinion of the District Court, and we do not believe that
a more extended opinion on our part would have substantial precedential
value. Accordingly, the judgment is

      Affirmed.

      A true copy.

            Attest:

                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Hon. Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
                                        -2-